 


114 HR 787 IH: Payer State Transparency Act of 2015
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 787 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2015 
Mr. Foster (for himself and Mr. Garrett) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To assess the State by State impact of Federal taxation and spending. 
 
 
1.Short TitleThis Act may be cited as the Payer State Transparency Act of 2015. 2.Calculation of Federal Tax Burdens and Outlays (a)State by State Calculation of Federal tax burdens (1)In GeneralThe Secretary of Commerce, acting through the Director of the Bureau of Economic Analysis, shall calculate the Federal tax burden of each State for each calendar year. 
(2)Calculation of Federal tax burdenFor purposes of calculating the Federal tax burden of each State under paragraph (1), the Secretary shall— (A)treat Federal taxes paid by an individual as a burden on the State in which such individual resides; and 
(B)treat Federal taxes paid by a legal business entity as a burden on each State in which economic activity of such entity is performed in the same proportion that the economic activity of such entity in such State bears to the economic activity of such entity in all the States. (b)State by State Calculation of Federal Outlays (1)In GeneralThe Director of the Office of Management and Budget, in coordination with the Council of Economic Advisers and the Secretary of the Treasury, shall calculate the total amount of Federal outlays received by each State in each fiscal year. 
(2)Treatment of Contract AwardsFor purposes of calculating the amount of Federal outlays received by a State under paragraph (1), a Federal contract award shall be treated as a Federal outlay received by each State in which performance under the award takes place in the same proportion that such performance in such State bears to such performance in all the States. (c)State DefinedIn this section the term State means each of the several States. 
3.Joint ReportNot later than the date that is 180 days after the beginning of each calendar year, the Secretary of Commerce and the Director of the Office of Management and Budget shall— (1)jointly submit to Congress a report containing the results of the calculations described in section 2 with respect to such calendar year; and 
(2)publish the report on a publicly accessible website of the Bureau of Economic Analysis.  